DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objection to claims 5 and 15 (items A. and B. at par. 1-2 of the 01/06/2022 Office action) are withdrawn in light of applicant’s 06/30/2022 amendments.
The rejection of claims 16-21 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (items A., B., C. and D. at at par. 3-4 of the 01/06/2022 Office action), is withdrawn in light of applicant’s 06/30/2022 amendments.
The rejection of claims 1, 6-12, 15 and 17-21 under 35 U.S.C. § 102 (a)(1); 35 USC § 103 (a)] over ROSS (US 2012/0220980 A1) (at par. 5-12 of the 01/06/2022 Office action), is withdrawn in light of in light of applicant’ s 06/30/2022 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 1, 5-12, 15-21 and 26 under 35 USC § 103 over ROSS (at par. 13-17 of the 01/06/2022 Office action), is withdrawn in light of applicant’ s 06/30/2022 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 2-4 under 35 USC § 103 over ROSS, and further in view of DEREN-LEWIS (US 2016/0250241 A1) (at par. 18-22 of the 01/06/2022 Office action), is withdrawn in light of applicant’ s 06/30/2022 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.
The rejection of claims 2-4 under 35 USC § 103 over ROSS, and further in view of LEE (WO 2011/016615 A2) (at par. 23-26 of the 01/06/2022 Office action), is withdrawn in light of applicant’ s 06/30/2022 amendments, as well as the examiner’s amendment and reasons for allowance, discussed below.


EXAMINER’S AMENDMENT
Claims 1, 5-6, 8-13, 15-16, 21 and 26 are allowable per the examiner’s amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with DOUGLAS L. WATHEN (Reg. No. 41,369) on July 16, 2022.
The claims are amended as follows:
[...]

7.	(Cancelled)

[...]

9.	(Currently Amended) The kit according to claim 1[[7]], wherein the delivery device comprises a structure having a plurality of interstices therein for receipt of the dry active compound.
[...]


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: ROSS (US 2012/0220980 A1, Publ. Aug. 30 2012; on 04/02/2020 IDS; hereinafter, “Ross”; of record).  Ross is directed to a transdermal patch containing micro needles.  Ross, title & abstract.  In this regard, Ross teaches an exemplary transdermal patch containing micro needles (Ross, par. [0060] & Fig. 21), whereby it is noted:
“one particular embodiment of a patch 400 is shown that employs a drug delivery assembly 470 and a microneedle assembly 480,” wherein “[t]he microneedles 318 are typically of a length sufficient to penetrate the stratum corneum and pass into the epidermis, but not penetrate through the epidermis and into the dermis in applications where it is desirable to minimize pain,” e.g., “[i]n certain embodiments, the microneedles have a length (from their tip 322 to their base 320) of about 500 micrometers or less, in some embodiments from 1 to about 400 micrometers, and in some embodiments, from about 50 to about 350 micrometers” (Ross, par. [0060] & Fig. 21) relates to the requirements of independent claim 1 for “a mcironeedle device having aplurality of microneedles extending froma  microneedle carrying substrate for providing a pathway into a biological barrier of a subject in an application zone” of claim 1; 
“[t]he second reservoir 406b may, for example, contain a powdered drug compound 407” (Ross, par. [0060] & Fig. 21) relates to the requirements of independent claim 1 for “an active compound provided in dry form,” and
“the first reservoir 406a may contain a liquid solution (not shown) for reconstituting the powder” (Ross, par. [0060] & Fig. 21), wherein “[i]nitially, the solution and drug compound remain separate to enhance the long term stability of the drug compound” “and “[p]rior to use, however, a first release member 410b may be separated from the reservoirs 406a and 406b by any of the techniques mentioned above, such as by rupturing it or pulling it in the direction of the arrow shown in FIG. 21,” thereby relating to the requirements of independent claim 1 for “a delivery device for delivery of dissolved active compound to the application zone.” 
However, it is noted that:
Ross DOES NOT TEACH a particular drug, namely nicotinamide riboside or nicotinamide mononucleotide, as required by independent claim 1 (to the extent that nicotinamide compounds for treating the skin are known, see par. 18-22 of the 01/06/2022 Office action); and
Ross’ microneedle patch and first and second reservoir components (Ross, par. [0060] & Fig. 21) are attached, and not separate, and therefore, Ross DOES NOT TEACH the requirements of independent claim 1 for “wherein the delivery device and the microneedle device are physically separate in the delivery kit and are applied in sequence.”
Therefore, Ross, which DOES NOT TEACH a kit that allows for nicotinamide compounds kept in dry form up until the moment of immediate use as noted at par. [0012] of the instant published application, US 2020/0323789 A1.  Thus, the instant claims are distinguishable from Ross.

Conclusion
Claims 1, 5-6, 8-13, 15-16, 21 and 26 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611